 

Exhibit 10.4



 

CRUDE TALL OIL AND BLACK LIQUOR SOAP SKIMMINGS AGREEMENT

 

THIS CRUDE TALL OIL AND BLACK LIQUOR SOAP SKIMMINGS AGREEMENT (this “Agreement”)
is effective as of January 1, 2016 (“Effective Date”), by and between WestRock
Shared Services, LLC and WestRock MWV, LLC, on behalf of the affiliates of
WestRock Company (“Seller”), and Ingevity Corporation, a Delaware corporation
(“Buyer”). Buyer and Seller may each be referred to as a “Party” and
collectively as the “Parties.”

 

WHEREAS, Seller produces black liquor soap skimmings (“BLSS”) and crude tall oil
(“CTO”, together with BLSS, each as further described on Exhibit A, the
“Products”) at certain of its mills; and

 

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, Seller’s entire production of the Products at such mills;

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, and subject to terms, provisions
and conditions set forth herein, the Parties hereto agree as follows:

 

1.PURCHASE AND SALE

 

Seller agrees to sell to Buyer, and Buyer agrees to purchase and receive from
Seller, except as otherwise set forth herein, one hundred percent (100%) of the
output of BLSS and CTO produced and originating at Seller’s Mills (as defined in
Section 1(B)), upon the terms and conditions set forth herein:

 

A.Quantity: (i) Notwithstanding anything in this Agreement to the contrary, in
no event shall any provision in this Agreement require Seller to produce any
minimum quantities of CTO or BLSS at any of the Mills (whether individually or
aggregate) and the Parties agree that the volume of output of the Products will
be subject to change in Seller’s sole discretion, including but not limited to,
any reduction in volume that may arise as a result of any closure of or
modification of any such Mill(s) or their operating processes or the volumes and
types of pulp and paper products produced therein. For the purpose of this
Agreement one CTO equivalent ton is defined as one short ton (2,000 pounds) of
CTO or two short tons (4,000 pounds) of BLSS (each, a “CTO Equivalent Ton” and
collectively, the “CTO Equivalent Tons”).

 

(ii) Buyer shall use commercially reasonable efforts to assist Seller to
identify areas to maintain and/or improve the recovery and quality of the
Products produced at the Mills in order to assist Seller in its efforts to
produce the Products. Buyer’s duties relative to technical service efforts with
respect to Product recovery and quality shall include, but not be limited to:
(a) regular visits to Mill sites to perform analysis of current state of quality
and recovery, (b) sample collection and subsequent testing of physical
properties of the Products, (c) the preparation of quality reports to be
distributed to each Mill at a minimum of once per calendar quarter, and (d)
other activities that the Parties may mutually deem to be reasonably necessary
to support the ongoing production and quality of the Products.

 

B.Mill locations: Seller’s and its affiliates’ mills whose Products are included
in this Agreement are located at Fernandina Beach, FL; Hodge, LA; West Point,
VA; Florence, SC; Panama City, FL; Hopewell, VA; Demopolis, AL; Phenix City, AL,
Evadale TX, and Tres Barras, Santa Cantarina Brazil, and any New Mills whose
Products are added by Seller pursuant to Section 6A below (each, a “Mill” and
collectively, the “Mills”). In the event Seller sells or otherwise transfers any
Mill or ceases production of Products

 

 Page 1 of 17 

 

 

at any Mill, or removes any Mill from this Agreement as set forth herein, the
remaining above-named Mills and any New Mills shall be deemed the Mills for
purposes of this Agreement.

 

C.Quality: CTO and BLSS sold hereunder is not guaranteed to meet any
specifications; however, Buyer and Seller will determine whether CTO and BLSS
sold hereunder: (i) meets or exceeds the minimum weighted-average quarterly
(“WQA”) specifications for each Mill included in Exhibit B and (ii) meets or is
less than the maximum WQA specifications for each Mill included in Exhibit B
(collectively, the “Specifications” and each a “Specification”). The WQA for
each Specification for each Mill will be monitored, sampled, and reported per
Exhibit B at the end of each calendar quarter. If CTO or BLSS quality falls
below any Specification, Seller will determine, in its sole discretion, which
actions, if any, it will take to improve quality. It is understood that Seller
shall have no obligation to deliver CTO or BLSS that meets or exceeds either the
minimum or maximum Specifications set forth in Exhibit B.

 

i.           Quality parameters are set on an individual Mill basis. References
below to “Moisture Content,” “Acid Number,” “Hexane Insolubles,” “Soap Number,”
“Anthraquinone,” “Fiber in Soap,” and “Black Liquor,” are references to such
terms associated with various Specifications as further described in Exhibit B.
In the event that the WQA CTO or BLSS quality of any particular Mill (i) does
not meet or exceed the minimum Specifications set forth on Exhibit B, or (ii)
exceeds any of the maximum Specifications set forth on Exhibit B, as applicable,
for particular shipments or tonnage of Products (“Below Standard Products”) then
Seller will provide a credit memo to Buyer for use within thirty (30) days
against applicable invoices from Seller (or, if this Agreement has terminated,
will reimburse Buyer), as follows:

 

a.     Moisture Content of CTO. Seller will provide a credit for excess moisture
included with CTO sold to Buyer during such calendar quarter as follows: The
credit shall be based on the amount that the WQA is above the Specification
maximum limit for each specific Mill. For example, if a specific Mill sells
1,000 tons that had a CTO Moisture Content WQA of thirteen percent (13%) and a
moisture Specification of two percent (2%), then Seller will provide a Below
Standard Product credit equal to (13% - 2%) * 1000 = 110 tons multiplied by the
then-current Purchase Price of CTO as described in Exhibits C and E hereto.

 

b.     Acid Number for CTO and BLSS. Seller will provide a credit for the tons
of Below Standard Products sold to Buyer during such calendar quarter based on
the amount that the Mill specific WQA is below the applicable Acid Number
minimum Specification on Exhibit B. The following calculation will apply: (Mill
WQA Acid Number - Mill Acid Number Specification) divided by the Mill Acid
Number Specification multiplied by the then-current CTO or BLSS Purchase Price,
as applicable, multiplied by the tons delivered during the calendar quarter from
the Mill = allowed $ credit. For example, if the Hopewell, VA Mill sells 1,000
tons of CTO at a Purchase Price of $300 with a WQA Acid Number of 160, the
credit would be ((165-160)/165)* $300 * 1,000 = $9,091.

 

c.      Hexane Insolubles in CTO or BLSS. Seller will provide a credit equal to
eight percent (8%) of the Purchase Price for the tons of Below Standard Product
sold to Buyer during such calendar quarter by the specific Mill if the WQA of
Hexane Insolubles exceeds the Specification for such Mill. Such credit, if
payable, shall be limited to a maximum of thirty dollars ($30.00) per ton during
the January 1, 2016 to December 31, 2020 period.  For each five (5)

 

 Page 2 of 17 

 

 

year period beginning on January 1, 2021, Buyer will calculate a new maximum per
ton credit based on the average maximum credit for Hexane Insolubles agreed to
by Buyer with its third party vendors in advance of such applicable time period.
If no such market average credit can be established based on Buyer’s third party
vendors, then the maximum credit will be eight percent (8%) of the Purchase
Price for the tons of Product sold to Buyer during such calendar quarter by the
specific Mill.

 

d.       Soap Number of CTO - Seller will provide a credit equal to eight
percent (8%) of the Purchase Price for the tons of Below Standard Product sold
to Buyer during such calendar quarter by the specific Mill if the WQA of the
Soap Number exceeds the Specification for that Mill. Such credit, if payable,
shall be limited to a maximum of thirty dollars ($30.00) per ton during the
January 1, 2016 to December 31, 2020 period.  For each five (5) year period
beginning on January 1, 2021, Buyer will calculate a new maximum per ton credit
based on the average maximum credit for Soap Number of CTO agreed to by Buyer
with its third party vendors in advance of such applicable time period. If no
such market average credit can be established based on Buyer’s third party
vendors, then the maximum credit will be eight percent (8%) of the Purchase
Price for the tons of Below Standard Product sold to Buyer during such calendar
quarter by the specific Mill.

 

e.       Black Liquor in BLSS. Seller will provide a credit for excess black
liquor included in the tons of Below Standard Product sold to Buyer during such
calendar quarter based on the amount that the WQA of Black Liquor is above the
Specification maximum limit. For example, if 1000 tons of BLSS is sold that had
a WQA of Black Liquor of sixteen percent (16%), then the allowed credit would be
(16% - 10%) * 1000 = 60 tons multiplied by the then-current Purchase Price of
BLSS.

 

ii.            Anthraquinone content. Seller shall not ship Products to Buyer
with Anthraquinone levels exceeding 500 ppm. Buyer shall have the right to
reject delivery of any load of Products that exceeds such Anthraquinone level.
Upon such rejection, the Products shall, at Seller’s expense, either be returned
to Seller in accordance with Seller's reasonable instructions or disposed of by
Buyer in a manner authorized in advance by Seller.

 

iii.         Fiber in Soap. See Exhibit B.

 

iv.        In the event that Seller provides an individual load or loads of
Products with one or more Negative Impacts (as defined below), Seller in its
discretion shall do one of the following: (a) take back such load(s) with Seller
reimbursing Buyer for its freight costs and third party demurrage charges
incurred; (b) instruct Buyer to dispose of such loads with Seller reimbursing
Buyer for its actual costs incurred for such disposal; or (c) if Buyer provides
in writing the actual and reasonable costs it would incur to accept and process
such load(s), then Seller may, in its sole discretion, agree to cover such costs
and then allow Buyer to proceed with processing such load(s). In the event
Seller elects in its sole discretion to pursue either of the foregoing options
(a) or (b), Buyer shall have no responsibility for payment to Seller for such
load(s). For purposes of this section, a “Negative Impact” refers to (a) a
Product varying so significantly from a Specification that it would require
substantial pre-processing or other extraordinary corrective measures prior to
using such Product in Buyer’s typical production processes, or (b) a Product
adversely affected by a temporary process change at Seller’s Mill or Mills, such
as adding a pulping agent, which would result in abnormal plugging, fouling, or
buildup in Buyer’s production system so as to interfere with Buyer’s standard
production process.

 

 Page 3 of 17 

 

 

v.          Each Mill has the right to do its own testing to validate Buyer’s
testing accuracy. In the event of a discrepancy, a mutually acceptable
third-party laboratory will be used to settle the discrepancy. Each Party agrees
to: (a) accept the values provided by the third party laboratory and (b) pay
half of such laboratory’s charge for such testing.

 

vi.          Each claim for credits outlined in this Section 1 must be made in
writing within sixty (60) days after close of the calendar quarter in which the
applicable Products were Delivered, or such claim shall be deemed to have been
waived.

 

D.Process Change: If Seller implements an ongoing process change at a Mill
different from current operations that results in ongoing Negative Impacts, then
Buyer shall have the right to discontinue such purchases of such Product from
such Mill, and Seller shall have the right to sell such Product to a third party
until such time as the Negative Impacts are no longer occurring, with no
liability to Buyer under this Agreement or at law or in equity in connection
with such process change.

 

E.Freight: Buyer is responsible for determining the mode of transportation and
for providing suitable tank trucks, rail cars or barges for shipments of one
hundred percent (100%) of the Products from the Mills. All freight charges,
insurance, demurrage and all other expenses incident thereto are for Buyer’s
account; provided that, if Buyer incurs third party demurrage charges due to
Seller’s delay, then Seller shall reimburse Buyer for such charges. Seller will
make commercially reasonable efforts to fully load tank trucks or rail cars to
minimize total cost of transportation. Buyer may request and Seller shall
provide a credit of one percent (1%) of the Purchase Price for each one percent
(1%) of volume that each load falls below ninety five percent (95%) of the
working capacity of the tank truck or rail car used to transport such load from
the applicable Mill.

 

Buyer and Seller will work in good faith to enable transportation by barge as is
appropriate and mutually agreed. The initial cost to develop and construct
infrastructure for barge shipments shall be borne by Buyer and the maintenance
costs for such infrastructure shall be as agreed in writing.

 

F.Notwithstanding the foregoing, Seller shall have no responsibility to issue
credits under this Section 1 or any other compensation or reimbursement to Buyer
to the extent that any failure to meet the quality requirements set forth in
Exhibit B is due to quality issues with BLSS provided by Buyer to Seller for
Toll Acidulation (as defined in Section 5A).

 

G.EXCEPT FOR SECTION 1(C)(IV), IN NO EVENT WILL THE TOTAL OF CREDITS AVAILABLE
UNDER THIS SECTION 1 FOR BELOW STANDARD PRODUCTS EXCEED THE PURCHASE PRICE
DESCRIBED IN SECTION 3 FOR THE APPLICABLE TONNAGE OF SUCH BELOW STANDARD
PRODUCTS. THE REMEDIES SET FORTH IN THIS SECTION 1 ARE THE SOLE AND EXCLUSIVE
REMEDIES TO COMPENSATE FOR, OR CORRECT THE CONDITION OF, DEFECTIVE OR
NON-CONFORMING PRODUCTS, AND NO OTHER REMEDIES CONNECTED WITH THIS AGREEMENT, AT
LAW, OR IN EQUITY SHALL APPLY TO SUCH MATTERS.

 

2.TERM

 

A.This Agreement shall be effective for an initial period commencing on the
Effective Date until terminated as provided herein (the “Term”).

 

 Page 4 of 17 

 

 

B.Notwithstanding Section 1 or any other provision of this Agreement to the
contrary, beginning January 1, 2022 through December 31, 2025, either Party may
give a written notice to the other, designating one (1) Mill each (and the
volume of Products it produces) that the notifying party elects to remove from
the Mills that are subject to the terms, conditions, and requirements of this
Agreement for the remainder of the Term (a “Mill Removal Notice”). If Buyer
elects to remove any Mill from the Agreement pursuant to this Section 2B, then
the Incentive Payments described in Exhibit G, Sections 1 and 3 shall not be
adversely affected or reduced by such removal, and for the remainder of the Term
Buyer shall include in the percentage and volume calculations of each incentive
payment the volumes of Products produced by such Mill during the most recent
Calendar Half prior to such removal, subject to the wind down provisions of
Section 2C below.

 

C.Beginning January 1, 2025 and at any time thereafter, either Party may give
written notice to the other Party that this Agreement will terminate five (5)
years from the date of such notice (the “Agreement Termination Date”). In that
event, the quantity of Products subject to this Agreement will be gradually
reduced during a five (5) year period beginning one (1) year after the
termination notice date and ending on the Agreement Termination Date (the
“Transition Period”). The Parties shall meet at least six (6) months prior to
each calendar year of the Transition Period to discuss the commercial needs of
each Party in regards to this Agreement, and may mutually agree to the Mills and
the quantity of Products that are released from the purchase and sale
obligations set forth in this Agreement in the following year(s). In the event
that the Parties do not reach such a mutual agreement, then, without limiting
the first sentence of Section 1A(i) above, the following schedule of Products
volumes shall be automatically released from any purchase and sale obligations
set forth this Agreement during the Transition Period, subject to adjustments
for opting Product volumes or mills out of this Agreement as provided in Section
2B and Exhibits C and D:

 

i. During the first year (“Year One”) of the Transition Period, Seller shall be
obligated to supply, and Buyer shall be obligated to purchase, one hundred
percent (100%) of the output of BLSS and CTO produced at Mills (such total
amount of Products sold by Seller to Buyer during such year to be known as the
“Year One Volume”);

 

ii. During the second year of the Transition Period, fifteen percent (15%) of
the Year One Volume shall be released from the purchase and sale obligations set
forth in this Agreement. The amount of Products released from this Agreement
during such year shall be known as the “Year Two Released Volume”;

 

iii. During the third year (“Year Three”) of the Transition Period, the Year Two
Released Volume plus an additional fifteen percent (15%) of the Year One Volume
shall be released from the purchase and sale obligations in this Agreement. The
total amount of Products released from this Agreement during such year shall be
known as the “Year Three Released Volume”;

 

iv. During the fourth year (“Year Four”) of the Transition Period, the Year
Three Released Volume plus an additional fifteen percent (15%) of the Year One
Volume shall be released from the purchase and sale obligations in this
Agreement. The total amount of Products released from this Agreement during such
year shall be known as the “Year Four Released Volume”; and

 

v. During the fifth and final year of the Transition Period, the Year Four
Released Volume plus an additional fifteen (15%) of the Year One Volume shall be
released from the purchase and sale obligations in this Agreement.

 

 Page 5 of 17 

 

 

Seller shall be free to sell any volumes of released Products to any third
parties. Seller shall have the right to designate in writing at least sixty (60)
days prior to each year of the Transition Period the specific U.S. domestic Mill
or Mills to be utilized to comprise the volume of Product released from this
Agreement pursuant to this Section 2; provided that, Seller will utilize good
faith efforts to match the released Product volume from an entire Mill or Mills
and provided that the designation right is Seller’s decision based on its
operational and economic concerns.

 

D.If Buyer determines to permanently shut down any CTO refinery, has not
acquired or been provided the use of another CTO refinery by merger, acquisition
or otherwise during the Term, and does not intend to replace such shut down
refinery with another CTO refinery or refineries during the Term, then Buyer
shall give at least six (6) months prior written notice to Seller describing the
facility and date of such shut down (a “Shut Down Notice”). Seller shall, within
ninety (90) days of receipt of a Shut Down Notice, give written notice to Buyer
that Seller in its sole discretion elects to (a) remove the volume of CTO
handled by the applicable refinery upon shut down and sell it to third parties,
or (b) require Buyer to continue to fulfill its obligations to purchase one
hundred percent (100%) of Seller’s Products under the terms of this Agreement
for up to two (2) years after shut down of any such refinery and allow Buyer to
distribute the volume of CTO handled by such refinery (the “Impacted Volume”) to
third parties (the “Distributor Period”). Seller may terminate the Distributor
Period earlier, and sell such volume of CTO to third parties, upon at least (30)
days’ prior written notice to Buyer. If Seller does not terminate the
Distributor Period early, then after such Distributor Period, and with at least
six (6) months prior written notice to Seller, Buyer may do the following:

 

i. If Buyer’s Brazilian BLSS refinery was shut down, then Buyer may remove from
this Agreement the Brazilian BLSS, after first ceasing to purchase any BLSS from
all other suppliers for such refinery.

 

ii. If one of Buyer’s North American CTO refineries was shut down, then Buyer
may remove from this Agreement fifty percent (50%) of the then-current annual
volume of Seller’s North American CTO Equivalent Tons, after Buyer first ceases
to purchase: (a) the same volume of CTO Equivalent Tons from all other suppliers
in the aggregate, or (b) all Products from all other suppliers.

 

iii. If all of Buyer’s North American CTO refineries were shut down, then Buyer
may remove from this Agreement all of Seller’s CTO Equivalent Tons.

 

3.PURCHASE PRICE

 

A.The prices for each of the Products (each a “Purchase Price”) shall be
established quarterly in accordance with this Section 3. All Purchase Prices are
exclusive of any applicable sales, use, VAT or similar transaction taxes, fees
or impositions based on Buyer’s purchases of Products under this Agreement.
Buyer shall be solely responsible for all applicable taxes in connection with
its purchases of the Products, except for any taxes on income, franchise, or
similar taxes on imposed on Seller’s revenues.

 

B.For CTO sold by Seller from its North American Mills, the Purchase Price shall
be established in accordance with Exhibit C.

 

C.For BLSS sold by Seller from its North American Mills, the Purchase Price
shall be established in accordance with Exhibit D.

 

D.For BLSS or CTO sold by Seller from its Brazilian Mill, the Purchase Price
shall be established in accordance with Exhibit E.

 

 Page 6 of 17 

 

 

4.TERMINATION OF EXISTING AGREEMENT

 

The Parties acknowledge that the Crude Tall Oil and Black Liquor Soap Skimmings
Agreement, dated December 6, 2006 as amended, among MeadWestvaco Corporation,
Rock Tenn Mill Company and RockTenn CP, LLC, is deemed terminated and superseded
by merger of these companies as of July 1, 2015.

 

5.TOLL ACIDULATION

 

A.Upon mutual written agreement by the Parties, Buyer may deliver to Seller BLSS
from Buyer or Buyer’s vendors on behalf of Buyer for acidulation into CTO (“Toll
Acidulation”). Buyer and Seller are not obligated to present or accept any
minimum volumes for tolling but each will make commercially reasonable efforts
to accommodate volume requests from the other Party when possible. From time to
time, the Parties may enter into specific agreements which include volume
expectations as opportunities arise.

 

B.Buyer shall be responsible for the costs of delivering the BLSS to the Mills
for Toll Acidulation.

 

C.For Toll Acidulation, the price shall be established in accordance with
Exhibit F.

 

D.Seller shall have the right to refuse to sell BLSS to Buyer from Mills with
limited or no acidulation capacity, to transfer BLSS produced by Seller to
alternative Mills for acidulation into CTO (“Internally Acidulated BLSS”), and
to sell the resulting CTO to Buyer in accordance with the terms of this
Agreement, including without limitation the pricing for CTO as set forth herein.
Seller shall be responsible for handling and shipping among Seller’s facilities
such Internally Acidulated BLSS in connection with Seller’s acidulation efforts.
Seller shall give Buyer written notice at least sixty (60) days prior to
beginning such internal acidulation efforts. Once Buyer has begun purchasing CTO
from such Internally Acidulated BLSS from Seller, Seller shall give Buyer
written notice at least one (1) year prior to terminating such supply of CTO,
which termination shall be in Seller’s sole discretion. Such termination shall
thereby obligate Buyer to resume the purchase of BLSS from the original
producing Mill.

 

6.NEW MILL OPTION; SALE OF MILL; SALE OF BUYER; THIRD PARTY PRODUCTS

 

A.During the Term, in the event Seller or its affiliates enable the new
production of BLSS or CTO at existing mills or acquire, construct or otherwise
begin to operate additional mills which produce BLSS or CTO (each, a “New
Mill”), Seller may in its discretion provide Buyer the option of adding to this
Agreement the CTO or BLSS production of each New Mill, subject to any time
limits as Seller may determine (the “New Mill Option”). If Seller elects to
provide such option, Seller shall provide notice of availability to Buyer one
hundred and eighty (180) days, or such other time as Seller may determine, prior
the date of first availability of Products from such New Mill. If Seller and
Buyer elect to add a New Mill to this Agreement, then for a term mutually agreed
upon in writing by the Parties: (1) Buyer shall purchase one hundred percent
(100%) of the output of Products produced at the New Mill; (2) the New Mill
shall be added to the list of Seller’s Mills set forth in Section 1A; and (3)
quality Specifications will be added to this Agreement by a mutually agreed upon
written amendment, which Specifications will be based in part on the most recent
six (6) months’ production from the New Mill; provided, that with respect to
Seller’s Covington, VA; Tacoma, WA and La Tuque, Quebec mills, such quality
Specifications are set forth on Exhibit B. For the avoidance of doubt, Seller’s
decision not to add Product volumes from

 

 Page 7 of 17 

 

 

any New Mill(s) to this Agreement will not negatively impact the incentive
payment set forth in Exhibit G, Section 3.

 

B.In the event that Seller or its affiliates sells or transfers its ownership
interest in any Mill during the Term, Seller or its affiliates, as the case may
be, may, subject to Section 17 below, assign this Agreement in part to the
entity acquiring such Mill or may cause such entity to enter into a written
agreement, pursuant to which such entity will assume all of Seller’s or its
affiliates’ rights and obligations under this Agreement with respect to such
Mill, except that such entity acquiring such Mill shall not be subject to
Section 6A. Upon such assignment and assumption, Seller and its affiliates, as
applicable, shall have no further obligations under this Agreement with respect
to such Mill. For the avoidance of doubt, any sale or transfer of a Mill will
not negatively impact the incentive payment set forth in Exhibit G, Section 3.

 

C.During the Term, and subject to Section 17 below, in the event that Buyer or
its affiliates sells or transfers all or substantially all of its business to
which this Agreement relates, then Buyer or its affiliate will cause the
acquirer to enter into a written agreement, on and as of the consummation of
that sale or transfer, pursuant to which that entity will assume all of Buyer’s
rights and obligations under this Agreement. Upon such assignment and
assumption, Buyer and its affiliates, as applicable, shall have no further
obligations under this Agreement; provided that such acquirer meets Seller’s
reasonable and standard credit requirements. If Buyer closes a facility or
ceases production at such facility for any period or reason, Buyer shall give
Seller first priority to continue to sell its Products to Buyer, and Buyer shall
terminate or reduce supplies from its other vendors prior to reducing the amount
of any supply of Products purchased from Seller under this Agreement.

 

D.From the Effective Date through December 31, 2021, Seller and its affiliates
will not directly or indirectly purchase, utilize, process or sell CTO or BLSS
from any third party unaffiliated with Seller (“Third Party Products”). From
January 1, 2022 through the remainder of the Term, Seller may purchase Third
Party Products, and utilize, process, or sell such Third Party Products to third
parties in Seller’s sole discretion, subject to the following terms:

 

i.      If Seller intends to commence purchases of any Third Party Products,
Seller’s Director of Procurement shall notify the CEO of Buyer of such intent
prior to Seller’s first purchase of Third Party Products.

 

ii.     If Seller intends to commence purchases of any Third Party Products,
Seller shall provide Buyer with written notice of the type of Product(s), a
sample of such Third Party Products, anticipated monthly or quarterly volumes,
originating mill location, Seller mill location (if third party BLSS is to be
acidulated by Seller) and the anticipated time period Seller intends for the
Third Party Products transactions to occur (the “Option Notice”). Buyer shall
have the option to add the Third Party Products described in the Option Notice
to this Agreement by notifying Seller in writing within thirty (30) days of
receipt of the Option Notice. If Buyer does not provide such notice to Seller
within such thirty (30) day period, or declines to exercise such option, then
such Third Party Products shall not become part of this Agreement, and Seller
may sell the Third Party Products described in the Option Notice to one or more
third parties. Upon Seller purchasing any Third Party Products, the pricing and
incentives on Exhibits C, D, E and G shall adjust, as applicable, as provided in
such Exhibit(s).

 

iii.      For the avoidance of doubt, Third Party Products shall not be included
in Products sold to Buyer under this Agreement without Buyer’s prior written
consent. If Buyer elects to add the Third Party Products described in the Option
Notice to this Agreement, then for the time period set forth in the Option
Notice: (a) Buyer shall purchase one hundred percent (100%) of the Third Party
Products identified in the Option Notice; and (b) quality

 

 Page 8 of 17 

 

 

Specifications for such Third Party Products will be added to this Agreement by
a mutually agreed upon written amendment to this Agreement.

 

7.[RESERVED]

 

8.ROSIN AVAILABILITY FOR THE PRODUCTION OF ROSIN BASED SIZE

 

Seller acknowledges that Buyer is and intends to be a party to a marketing
alliance agreement with one or more third parties that sell rosin based size.
Buyer agrees to make available to its marketing alliance partner(s) tall oil
rosin for the manufacture of rosin size required by Seller at competitive market
prices in quantities no less than the Rosin Supply Available for Seller (as
defined below). Seller acknowledges that the terms of sale of the rosin size to
Seller from such third parties will be negotiated by Seller and any third
parties. For purposes of this Agreement the “Rosin Supply Available for Seller”
shall mean for each calendar quarter, an amount equal to the sum of: (a) 100,000
pounds and (b) the average quarterly volume of rosin required to manufacture
rosin size manufactured by Buyer for Seller’s benefit during the preceding two
calendar quarters. Subject to availability, Buyer will use commercially
reasonable efforts to supply its marketing alliance partner(s) with Seller’s
additional rosin size requirements in excess of Seller's committed rosin supply.
Notwithstanding the foregoing, neither this section nor any other provision of
this Agreement shall be deemed to require or commit Seller to purchase the Rosin
Supply Available for Seller or any other volume of rosin size from any third
party, including without limitation any third parties with whom Buyer has or
intends to have a marketing alliance. This Agreement is not intended to and does
not create any third party beneficiaries, and Seller may or may not decide to
purchase rosin size from such third parties in Seller’s sole discretion and
without liability for any expenses or costs of Buyer or any third parties in
connection with such decisions.

 

9.PERFORMANCE INCENTIVES

 

Seller is eligible for certain performance incentives outlined in Exhibit G.

 

10.OTHER CONSIDERATIONS

 

A.Due to unique conditions related to the location in Panama City, Florida,
Buyer may from time to time offer to Swap (as defined below) Products from the
Panama City Mill with other consumers of CTO or BLSS. Buyer will make a good
faith effort to make the Swap occur on an ongoing basis. Seller recognizes Buyer
may not be able to come to reasonable terms and should a Swap agreement fail to
be completed or fail to continue for the duration of the Term, Buyer shall bear
all costs associated with the installation of equipment at Seller’s Panama City,
Florida Mill required to enable the loading of BLSS into rail cars or tank
trucks for delivery to Buyer; provided that, any such costs paid by Buyer will
be credited against any Unique Contractual Commitment payment owed by Buyer to
Seller pursuant to Exhibit J, Section 2 of this Agreement provided that such
credit must be utilized within five (5) years of Buyer incurring such costs. For
purposes of this Agreement, a “Swap” shall mean the trade, exchange or similar
transaction between Buyer and a third party unaffiliated with Buyer of: (i)
Buyer’s CTO and/or BLSS for (ii) the CTO Equivalent Ton of such third party’s
CTO or BLSS.

 

B.Once per year during the Term: (i) Seller shall have the right to audit
Buyer’s compliance with Sections 1C, 3, 9 and Exhibit J of this Agreement during
the most recent twelve (12) month period and (ii) Buyer shall have the right to
audit Seller’s compliance with Sections 1(first paragraph), 2B, 3D, 6D, and
Exhibit H of this Agreement during the most recent twelve (12) month period.

 

 Page 9 of 17 

 

 

i.Such audit shall be conducted by means of a nationally recognized, independent
accounting firm (the “Auditor”) approved by both Parties (such approval shall
not be unreasonably withheld, conditioned or delayed) who shall inspect and
examine the relevant books and records, including all underlying contracts,
amendments, and pricing letters, of the audited Party, in order to verify
compliance with the applicable Section of or Exhibit to this Agreement.

 

ii.The requesting Party shall notify the other Party in writing of its intent to
exercise its audit rights hereunder. The Parties shall in good faith make
reasonable efforts to mutually agree upon a joint letter of instruction for the
Auditor which shall describe the format and procedures the Auditor shall
undertake and the documents it will examine in the course of its audit. If the
Parties are unable to agree on the terms of the letter of instruction, the
Auditor shall make its examination and determination in accordance with written
instructions provided by the requesting Party; provided that, such instructions
shall request the examination to be conducted in accordance with this Section
10B. A copy of such written instruction shall be provided to the other Party no
later than thirty (30) days prior to the Auditor commencing its audit; provided
that, prior to commencing such audit, the Auditor shall have agreed to hold in
confidence and not disclose to the requesting Party any of the audited Party’s
information. No later than ten (10) days before the audit, the Auditor shall
provide the audited Party with a list of documents to be made available by the
audited Party and audited Party shall have the documents ready for inspection
and review when the Auditor arrives to conduct the audit. In addition, the
audited Party is obligated to furnish and make available to the Auditor such
other information in the audited Party’s possession as is required in the
Auditor’s reasonable judgment to conduct the audit. The Auditor shall have the
right to discuss such information with the audited Party’s officers and
employees as is required in the Auditor’s reasonable opinion to conduct the
audit. The Auditor shall provide both Parties with a final written conclusion of
compliance or non-compliance and the amount of the discrepancy, if any. If a
discrepancy is found by the Auditor, the Auditor’s conclusion shall specify the
amount owed by the applicable Party and a general statement as to the basis for
the discrepancy.

 

iii.The Auditor’s costs and expenses associated with each such audit shall be
borne by the auditing Party if such audit reveals that no refund or
reimbursement is due from the audited Party. If such audit reveals an error in
payment of five percent (5%) or more in any item subject to the audit, such that
a refund or reimbursement is due from the audited Party, then the audited Party
shall pay the Auditor’s costs and expenses.

 

iv.If as a result of such audit it is determined that one Party owes money to
the other Party, such Party shall pay such money to the other Party within
thirty (30) days of written request by the other, together with interest thereon
at the prevailing prime rate as published by The Wall Street Journal newspaper
currently entitled “Money Rates,” not to exceed the maximum rate allowed by
applicable law. Interest shall accrue from the date of the discrepancy to the
date of payment to the other Party.”

 

C.Seller reserves the right to install acidulation equipment and convert BLSS to
CTO at any Mill at any time.

 

D.The Parties shall comply with the Alkaline Brine procedures set forth on
Exhibit H.

 

E.The Parties shall comply with the Black Liquor Return procedures set forth on
Exhibit I.

 

F.Seller shall give at least twelve (12) months’ notice prior to ceasing
acidulation of BLSS into CTO for any period exceeding thirty (30) days at any
Mill which formerly conducted such

 

 Page 10 of 17 

 

 

acidulation, unless such cessation is due to a force majeure event described in
Section 16 below. If such Mill is still producing BLSS despite ceasing
acidulation, Buyer shall be obligated to purchase BLSS from such Mill. If,
pursuant to Exhibit H, a Party requires return of Alkaline Brine generated from
the resulting offsite acidulation of such BLSS, Buyer shall arrange for return
of the Alkaline Brine to such Mill, and Seller shall pay the transportation
costs for such return during the period of cessation or the remaining portion of
the Term, whichever is sooner. If such cessation of acidulation occurs without
the required twelve (12) months’ notice, then Seller shall have the option in
its discretion to (i) internally acidulate such BLSS at its other Mills pursuant
to Section 5D above, (ii) sell such BLSS to Buyer at a distressed price of fifty
percent (50%) of the then-current Purchase Price for BLSS under this Agreement,
for each month that notice was delayed and less than the required twelve (12)
months’ notice (the “Delay Period”), or (iii) choose to self-consume and burn
such BLSS for a period of twelve (12) months, or any combination of the
foregoing. At the end of the Delay Period, Buyer shall be obligated to purchase
BLSS at the then-current Purchase Price for BLSS.

 

G.The Parties shall comply with the strategic supplier payment procedures set
forth on Exhibit J.

 

11.DELIVERY

 

A.If requested by Buyer, Seller will inform Buyer of planned plant outages as
well as its estimate of the quantity of CTO and/or BLSS it may have available in
any succeeding calendar quarter. Seller’s estimate shall not obligate Seller to
provide any minimum quantity.

 

B.Subject to variances in volumes of Products supplied due to planned outages,
seasonality in production, changes in product grade mix, or other such general
production factors, Seller shall not purposely withhold volumes from month to
month in order to deliver Products in bulk at unequal intervals.

 

C.Title and risk of loss to all CTO and BLSS shall pass to Buyer at Seller’s
Mill site when loaded in tank trucks, rail cars or barges, as mutually agreed
upon (“Delivery”).

 

12.TERMS OF PAYMENT

 

A.Seller shall invoice Buyer upon Delivery of Products and Buyer shall pay each
invoice within thirty (30) days of the invoice date. Each Delivery of CTO and
BLSS shall constitute a separate and distinct sale, and any default by Buyer in
ordering, accepting or paying for any Delivery shall not affect Seller’s right
to insist upon full performance of Buyer’s obligations hereunder for the full
Term. Likewise, any default by Seller in its performance hereunder shall not
affect Buyer’s right to insist upon full performance of Seller’s obligations
hereunder for the full Term.

 

B.To the extent that Buyer is more than thirty (30) days past due with payments,
Buyer shall pay interest on unpaid amounts at the rate equal to the lesser of
(i) then-applicable “Prime Rate” of interest per annum as published in the Wall
Street Journal plus eight percent (8%), and (ii) the maximum amount permitted by
applicable law. To the extent that Buyer is sixty (60) or more days past due
with payments, Seller may demand a letter of credit for past due amounts. Seller
may cease to ship CTO and/or BLSS to Buyer until such letter of credit or all
past due payments are received, in addition to its other rights and remedies in
connection with this Agreement.

 

C.(i) Buyer may, but shall not be obligated to, obtain a credit rating by
independent, third party, credit-rating institutions. Without limiting Seller's
other rights and remedies, in the

 

 Page 11 of 17 

 

 

event that Buyer obtains a credit rating and Buyer's credit rating at any time
falls to or below a Moody’s Investor Services (“Moody’s”) standard rating of
“B1”, or a Standard & Poor’s Financial Services LLC (“S&P”) standard rating of
“B+” (each a “Minimum Credit Level”), then Seller shall have the right, in its
sole discretion, on thirty (30) days’ notice to Buyer, to require Buyer either
to (a) post a letter of credit in an amount necessary to cover all outstanding
accounts receivable due from Buyer to Seller and all pending sales of Product by
Seller to Buyer or (b) forward a cash amount equal to one hundred twenty five
percent (125%) of the highest accounts receivable balance of Seller’s sales to
Buyer over the previous six (6) months or one hundred twenty five percent (125%)
of the forecasted accounts receivable balance, whichever is higher. Any such
cash amount received by Seller from Buyer may be comingled with other funds of
Seller and shall not bear interest. At Seller’s sole discretion, any such cash
amounts and the proceeds of any draws under a letter of credit may be applied by
Seller to outstanding accounts receivable from Buyer or held as security for
Buyer’s obligations under this Agreement. Upon application of all or any portion
of such cash amounts or proceeds of draws under a letter of credit to
outstanding accounts receivable from Buyer, Seller shall have the right, in its
sole discretion, to require Buyer to post additional letters of credit or
additional cash in amounts sufficient to continue to meet the requirements of
clause (a) or (b) above, as applicable. To secure Buyer’s obligations under this
Agreement, Buyer hereby grants to Seller a security interest in all letters of
credit, letter of credit rights and proceeds thereof and all cash amounts now or
hereafter received by Seller pursuant to this Section 12C. Seller may suspend
production and defer or eliminate further Deliveries and sell its Products to
other buyers, in whole or in part, until such conditions are met, with a
corresponding adjustment to any volume requirements or credit calculations or
incentive payments under this Agreement. When both of Buyer’s credit ratings
return to levels above the Minimum Credit Levels, the original payment terms of
this Agreement shall be reinstituted for so long as Buyer’s credit levels remain
above the Minimum Credit Levels.

 

(ii) In the event Buyer is unable to obtain or elects not to obtain the
foregoing Moody’s or S&P credit ratings, Buyer shall provide its annual audited
financial statements and its quarterly company-prepared financial statements to
Seller, and any other related information reasonably requested by Seller, in
order for Seller to make an informed and accurate assessment of whether Buyer
meets the Seller’s typical credit requirements and whether Buyer must post a
letter of credit or cash amount as described above; provided, that if Buyer does
not provide such financial information, then Buyer acknowledges that Seller may,
among its other rights, require Buyer to post the letter of credit or forward
the cash amount described above. Buyer’s posting of such letter of credit or
forwarding of such cash amount shall be absolute and necessary preconditions to
Seller’s obligation to provide any Products to Buyer under this Agreement, and
any failure of Buyer to satisfy such conditions will result, in Seller’s sole
discretion, in (a) reduction in any amount that Seller deems appropriate to the
volumes or percentage of Products sold to Buyer under this Agreement, (b) Seller
having the right to sell to third parties any portion of the volumes or
percentage of Products not sold to Buyer, and (c) Seller having the right to
declare that Buyer’s failure is sufficient and conclusive evidence of Buyer’s
insolvency and inability to pay its debts as they mature, in which case Seller
shall have the right to terminate this Agreement pursuant to Section 18A below.

 

13.WARRANTIES

 

Seller represents and warrants to Buyer that (a) Seller will convey good and
marketable title to the Product free and clear of any liens and encumbrances,
and (b) Seller shall manufacture the Products in accordance with all applicable
laws, rules and regulations. Seller MAKES NO OTHER WARRANTIES, OF ANY KIND
WHATSOEVER, WHETHER EXPRESS, IMPLIED, ORAL, WRITTEN, OR OTHERWISE, INCLUDING,
WITHOUT LIMITATION,

 

 Page 12 of 17 

 

 

WARRANTIES OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.

 

14.CLAIMS

 

All breach of warranty claims relating to any Delivery must be made in writing
within thirty (30) days after close of the calendar quarter in which the CTO or
BLSS, as the case may be, is received, or it shall be deemed to have been
waived.

 



15.LIABILITY

 

Except as set forth in this Agreement, Seller’s liability to Buyer or anyone
claiming through or on behalf of Buyer with respect to any claim or loss arising
out of a breach of warranty or this Agreement shall be limited to an amount
equal to (a) the applicable Purchase Price of the volume of CTO or BLSS,
associated with such liability, or (b) where mutually agreed to, replacement of
the CTO or BLSS in question. In no event shall EITHER party be liable for any
PUNITIVE, incidental, consequential, indirect or special losses or damages
(including, without limitation, lost profits, lost revenues, loss of business
AND DIMUNITION OF VALUE), whether foreseeable or not AND whether OR NOT
occasioned by any failure to perform or the breach of any representation,
warranty, covenant or other obligation under this Agreement for any cause
whatsoever. Any warranty claim shall be brought within six (6) months of the
date of delivery of the relevant load(s) of Products from Seller to Buyer or
thereafter be barred. For the avoidance of doubt, any warranty claim shall apply
only to those warranties expressly provided for in Section 13 above.

 

16.FORCE MAJEURE

 

Seller shall not be liable for any failure to deliver or for any delay in
delivery, and Buyer shall not be liable for any failure to request or take
delivery or for any delay in requesting or taking delivery, when any such
failure or delay shall be caused, directly or indirectly, in each case beyond
the reasonable control of the party whose performance is delayed, by fire,
floods, accidents, explosions, machinery breakdown, sabotage, strikes or other
labor disturbances (regardless of the reasonableness of the demands of labor),
civil commotions, riots, invasions, wars (present or future), acts, restraints,
requisitions, regulations or directions of any government in or of the United
States, Canada or Brazil, voluntary or mandatory compliance by Buyer or Seller
with any request of any federal, state, or local government or any officer,
department, agency or committee of such government for purposes of national
defense or for materials represented to be for purposes of (directly or
indirectly) producing articles for national defense or completing national
defense facilities, shortages of labor, fuel, power or raw materials, inability
to obtain supplies, failure of normal sources of supplies, inability to obtain
or delays of transportation facilities, any act of God or any cause (whether
similar or dissimilar to the foregoing), beyond the reasonable control of Buyer
or Seller, as the case may be, affecting the production, Delivery, or
consumption of any materials covered by this Agreement. The affected Party shall
promptly notify the other Party of the occurrence of any of the foregoing and
use commercially reasonable efforts to resolve such issue promptly.

 

17.ASSIGNMENT

 

This Agreement may not be assigned (by operation of law or otherwise) in whole
or in part by either Party without first obtaining the written consent of the
other Party thereto, which consent shall not be unreasonably delayed,
conditioned, or withheld; provided, however, that either Party may assign or
otherwise transfer all of its rights and obligations under this Agreement to any
entity controlling, controlled by or under common control with such Party, upon
prior written

 

 Page 13 of 17 

 

 

notice to the other Party. In each case of assignment the entity to which the
Agreement is assigned shall accept all the duties and obligations of the
assigning Party hereunder.

 

18.DEFAULT

 

A.Either Party may terminate this Agreement, immediately, upon giving written
notice to the other Party, if the other Party liquidates or suspends all, or a
substantial portion, of its business; dissolves or terminates its existence;
becomes insolvent or unable to pay its debts as they mature; or commits any act
of bankruptcy or makes any arrangement, composition or assignment for the
benefit or creditors and such bankruptcy or other insolvency proceedings are not
discharged within sixty (60) days of the occurrence thereof, all of which events
shall be considered a breach hereunder. Upon termination, the non-defaulting
Party may seek such damages to which it may be entitled at law or in equity.

 

B.Except as to defects in condition or nonconformance of Products, which are
governed by the rights remedies set forth in Section 1 above, or Buyer’s failure
to provide assurance of financial stability as set forth in Section 12C above,
if either Party defaults in the performance of any material provision of this
Agreement, the other Party may give notice in writing of such default and, if
after thirty (30) days following the giving of such notice said default has not
been rectified, the other Party may terminate this Agreement by providing
written notice of termination.

 

C.The termination of this Agreement shall not release either Party from the
obligation to pay any sum that may be owing to the other Party (whether then or
thereafter due to Seller) or operate to discharge any liability that had been
incurred by either Party prior to any such termination. Furthermore, the
provisions in Sections 1C, 12-15, 17, 19 and 21-22 shall survive the termination
or expiration of this Agreement.

 



19. INSURANCE AND SAFETY POLICIES



 

A.Each Party shall obtain, pay for and keep in force during the Term the
following insurance coverage with at least the following minimum limits of
coverage: (i) statutory workers’ compensation in accordance with all state and
local requirements; (ii) employer’s liability with a limit of no less than
$1,000,000 for one or more claims arising from each accident; (iii) commercial
general liability, including coverage for completed operations (for at least two
years after the performance of the Services) and contractually assumed
obligations, with liability limit of no less than $1,000,000 per occurrence and
$2,000,000 general aggregate; (iv) business automobile liability for all owned,
non-owned and hired vehicles with bodily injury limits of no less than
$1,000,000 combined single limit; and (v) excess umbrella liability coverage
with a limit of no less than $5,000,000 per occurrence. Each Party shall cause
its insurers to (a) waive all rights of subrogation against the other Party, its
officers, directors and employees, (b) include the other Party and its
affiliates as additional insureds for the coverages set forth in clauses (iii),
(iv) and (v) above and (c) furnish certificates of insurance to the other Party
in a form acceptable to the other Party evidencing that the above insurance is
in effect and otherwise complies with the requirements of this Section. Each
Party shall give the other Party at least thirty (30) days written notice of any
material change or alteration in or the cancellation of any required policy of
insurance. At all times during the Term, all insurance must be issued by an
entity authorized to do business in the State(s) where business is transacted
relating to the Products and must be rated “A-” or better with a financial
rating of VIII or better in the A.M. Best Rating Guide. The carrying by each
Party of the insurance required herein shall in no way be interpreted as
relieving such Party of any other obligations it may have under this Agreement.

 

 Page 14 of 17 

 

 

B.As Buyer’s employees and representatives will be coming to the Mills on a
recurring basis, Buyer agrees that its employees and any of its authorized
subcontractors at each Mill site shall strictly abide by such Mill’s safety and
security policies and procedures.

 

20.NOTICE

 

Any notice which a Party hereto is required to give or may desire to give in
connection with this Agreement shall be in writing and shall either be (a)
delivered in person, (b) sent standard overnight courier or (c) mailed,
registered or certified mail, return receipt requested, postage prepaid and
addressed to the attention of the Party intended as the recipient at the address
listed below. The Party provided such written notice shall also send a
contemporaneous notice by email to the recipient’s email address provided below.
All such notices shall be deemed to have been received upon the date of
delivery.

 

To Seller:

 

WestRock Company

3950 Shackleford Road

Duluth, GA 30096

Attn: Chief Procurement Officer

 

With a copy to:

WestRock Company

Attn: General Counsel

504 Thrasher Street

Norcross, Georgia 30071

 

Email: LegalDepartment@WestRock.com

 

To Buyer:

 

Ingevity Corporation

Attn: CTO Procurement Manager

5255 Virginia Avenue

North Charleston, SC 29406

 

Ingevity Corporation

Attn: General Counsel

5255 Virginia Avenue

North Charleston, SC 29406

 

21.Confidentiality.

  

Any Party receiving Confidential Information (as defined below) from the other
Party shall maintain the confidential and proprietary status of such
Confidential Information, keep such Confidential Information and each part
thereof within its possession or under its control sufficient to prevent any
activity with respect to the Confidential Information that is not specifically
authorized by this Agreement, use commercially reasonable efforts, in each case,
to prevent the disclosure of any Confidential Information to any other person or
entity, and use commercially reasonable efforts to ensure that such Confidential
Information is used only for those purposes specifically authorized herein;
provided, however, that such restrictions shall not apply to any Confidential
Information which is (a) independently developed by, or already in possession
of, the receiving Party, as demonstrated by its written records, (b) in the
public domain at the time of its receipt or thereafter becomes part of the
public domain through no fault

 

 Page 15 of 17 

 

 

of the receiving Party, (c) received without an obligation of confidentiality
from a third party who, to the receiving party’s knowledge, has the right to
disclose such information, (d) released from the restrictions of this Section 21
by the express written consent of the other Party hereto, or (e) compelled to be
disclosed by law or pursuant to a court order (the disclosing Party shall,
however, use commercially reasonable efforts to obtain confidential treatment of
any such disclosure). “Confidential Information” shall mean: (x) the terms and
conditions of this Agreement and (y) all information and records relating to the
operation of each other's business, including, without limitation, trade
secrets, technical information, development, production, sales, marketing,
pricing and financial details related to the refining of CTO. Each Party shall
return or destroy all Confidential Information of the other Party within thirty
(30) days following the termination of this Agreement for any reason, except for
one (1) copy that may be retained by the recipient’s legal department for
archival, compliance or enforcement purposes.

 

22.GOVERNING LAW

 

This Agreement is to be governed by and interpreted in accordance with the
internal substantive laws of the Commonwealth of Virginia.  The Parties consent
to and agree that venue is proper with, and any and all disputes arising out of
or relating in any way to the Agreement shall be subject to, the exclusive
jurisdiction of, the U.S. District Court for the Eastern District of Virginia
(Richmond Division), or the Circuit Court of the County of Henrico, Virginia. 
The Parties consent to the jurisdiction of such courts, agree to accept service
of process by mail and waive any jurisdictional or venue defenses otherwise
available. The Parties expressly reject the applicability to this Agreement of
the United Nations Convention on Contracts for the International Sale of Goods.

 

23.WAIVER; AMENDMENT

 

Except as otherwise expressly provided herein, the failure or delay by either
Party to exercise any of its rights hereunder shall not be construed to be a
waiver of any of such rights. The provisions of this Agreement may be waived,
altered, amended or supplemented, in whole or in part, only by a writing signed
by both Parties. No waiver of any performance required under this Agreement
shall be deemed a waiver of future compliance with all of the terms hereof.

 

24.ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement between the Parties hereto with
respect to the sale and purchase of CTO and BLSS and there are no
understandings, representations or warranties of any kind whatsoever with
respect to such sale and purchase except as expressly herein set forth. All
modifications to this Agreement shall be in writing and signed by Buyer and
Seller. A failure to exercise any right hereunder with respect to any breach
shall not constitute a waiver of such right with respect to any subsequent
breach. Any references to “the Agreement” in the exhibits hereto are references
to this Agreement.

 

25.COUNTERPARTS; FACSIMILE SIGNATURE

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument. A signature sent by telecopy or facsimile
transmission shall be as valid and binding upon the Party as an original
signature of such Party.

 

 Page 16 of 17 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the 14th day
of May, 2016.

 

  INGEVITY CORPORATION WESTROCK SHARED         SERVICES, LLC                 By:
/s/ Edward A. Rose   By: /s/ Robert B. McIntosh       Name: Edward A. Rose  
Name: Robert B. McIntosh       Title: President, Specialty Chemicals   Title:
Executive Vice President, General Counsel                         WESTROCK MWV,
LLC                       By: /s/ Robert B. McIntosh             Name: Robert B.
McIntosh             Title: Executive Vice President, General Counsel  

 

 Page 17 of 17 

 

